
	
		I
		112th CONGRESS
		2d Session
		H. R. 6220
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 House Administration,
			 Oversight and Government
			 Reform, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit an employer from inquiring whether an
		  applicant for employment has been convicted of a criminal offense, except in
		  certain circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Ban the Box
			 Act.
		2.Unlawful
			 employment practices related to criminal record of applicants
			(a)In
			 generalExcept as provided in
			 subsection (b), it shall be an unlawful employment practice for any employer to
			 make inquiries of an applicant for employment or otherwise seek information
			 about such an applicant (including through the use of any form or application)
			 relating to whether such applicant has ever been convicted of a criminal
			 offense.
			(b)ExceptionNotwithstanding subsection (a), an employer
			 may make inquiries of an applicant or otherwise seek information about the
			 applicant relating to whether such applicant has ever been convicted of a
			 criminal offense—
				(1)after a
			 conditional offer for employment has been extended to an applicant; or
				(2)where the granting
			 of employment may involve an unreasonable risk to the safety of specific
			 individuals or to the general public.
				3.RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Commission shall issue rules—
			(1)defining
			 categories of employment where an individual’s past criminal history may
			 involve an unreasonable risk to the safety of specific individuals or to the
			 general public; and
			(2)factors to be considered by employers in
			 assessing whether an individual’s past criminal history poses such an
			 unreasonable risk.
			4.Enforcement
			(a)Employees
			 Covered by Title VII of the Civil Rights Act of 1964
				(1)In
			 generalThe powers,
			 procedures, and remedies provided in sections 705, 706, 707, 709, 710, and 711
			 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–4 et seq.) to
			 the Commission, the Attorney General, or any person, alleging a violation of
			 title VII of that Act (42 U.S.C. 2000e et seq.) shall be
			 the powers, procedures, and remedies this title provides to the Commission, the
			 Attorney General, or any person, respectively, alleging an unlawful employment
			 practice in violation of this title against an employee described in section
			 5(2)(A), except as provided in paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies,
			 and procedures provided in subsections (b) and (c) of section 722 of the
			 Revised Statutes of the United States (42 U.S.C. 1988), shall be the
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, or any person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the
			 limitations contained in subsection (b)(3) of such section 1977A, shall be the
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, or any person, alleging such a practice (not an employment
			 practice specifically excluded from coverage under section 1977A(a)(1) of the
			 Revised Statutes of the United States).
				(b)Employees
			 Covered by Congressional Accountability Act of 1995
				(1)In
			 generalThe powers, remedies, and procedures provided in the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board
			 (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person,
			 alleging a violation of section 201(a)(1) of that Act (2 U.S.C. 1311(a)(1)) shall be the
			 powers, remedies, and procedures this title provides to that Board, or any
			 person, alleging an unlawful employment practice in violation of this title
			 against an employee described in section 5(2)(B), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to that Board, or any person, alleging such a practice.
				(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes of the United States (42
			 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such
			 section 1977A, shall be the powers, remedies, and procedures this title
			 provides to that Board, or any person, alleging such a practice (not an
			 employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes of the United States).
				(4)Other applicable
			 provisionsWith respect to a claim alleging a practice described
			 in paragraph (1), title III of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1381 et seq.) shall apply in the same manner as such title applies with
			 respect to a claim alleging a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)).
				(c)Employees
			 covered by
			 chapter
			 5 of title 3, United States Code
				(1)In
			 generalThe powers, remedies, and procedures provided in chapter
			 5 of title 3, United States Code, to the President, the Commission, the Merit
			 Systems Protection Board, or any person, alleging a violation of section
			 411(a)(1) of that title, shall be the powers, remedies, and procedures this
			 title provides to the President, the Commission, such Board, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 5(2)(C), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the President, the Commission, such Board, or any person, alleging such a
			 practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the
			 limitations contained in subsection (b)(3) of such section 1977A, shall be the
			 powers, remedies, and procedures this title provides to the President, the
			 Commission, such Board, or any person, alleging such a practice (not an
			 employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes of the United States).
				(d)Employees
			 Covered by Government Employee Rights Act of 1991
				(1)In
			 generalThe powers, remedies, and procedures provided in sections
			 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b,
			 2000e–16c) to the Commission, or any person, alleging a violation of section
			 302(a)(1) of that Act (42 U.S.C. 2000e–16b(a)(1)) shall be the powers,
			 remedies, and procedures this title provides to the Commission, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 5(2)(D), except as provided in
			 paragraphs (2) and (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the Commission, or any person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the
			 limitations contained in subsection (b)(3) of such section 1977A, shall be the
			 powers, remedies, and procedures this title provides to the Commission, or any
			 person, alleging such a practice (not an employment practice specifically
			 excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the
			 United States).
				(e)Employees
			 Covered by section 717 of the Civil Rights Act of 1964
				(1)In
			 generalThe powers, remedies, and procedures provided in section
			 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16) to the
			 Commission, the Attorney General, the Librarian of Congress, or any person,
			 alleging a violation of that section shall be the powers, remedies, and
			 procedures this title provides to the Commission, the Attorney General, the
			 Librarian of Congress, or any person, respectively, alleging an unlawful
			 employment practice in violation of this title against an employee or applicant
			 described in section 2(2)(E), except as provided in paragraphs (2) and
			 (3).
				(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes of the United States (42
			 U.S.C. 1988), shall be the powers, remedies, and procedures this title provides
			 to the Commission, the Attorney General, the Librarian of Congress, or any
			 person, alleging such a practice.
				(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes of the United States (42 U.S.C. 1981a), including the
			 limitations contained in subsection (b)(3) of such section 1977A, shall be the
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, the Librarian of Congress, or any person, alleging such a
			 practice (not an employment practice specifically excluded from coverage under
			 section 1977A(a)(1) of the Revised Statutes of the United States).
				5.DefinitionsAs used in this Act—
			(1)the term Commission means the
			 Equal Employment Opportunity Commission;
			(2)the term
			 employer—
				(A)has the meaning
			 given such term in section 701(b) of the Civil Rights Act of 1964
			 (42 U.S.C.
			 2000e(b)); and
				(B)includes—
					(i)an
			 employing office, as defined in section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C.
			 1301) and
			 section
			 411(c) of title 3, United States Code;
					(ii)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of 1991 (12
			 U.S.C. 1220(a)); and
					(iii)an entity to which section 717(a) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a)) applies;
					(3)the term
			 employee means—
				(A)an employee (including an applicant), as
			 defined in section 701(f) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(f));
				(B)a covered employee
			 (including an applicant), as defined in section 101 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301);
				(C)a covered employee (including an
			 applicant), as defined in
			 section
			 411(c) of title 3, United States Code;
				(D)a State employee (including an applicant)
			 described in section 304(a) of the Government Employee Rights Act of 1991 (12
			 U.S.C. 1220(a)); or
				(E)an employee
			 (including an applicant) to which section 717(a) of the Civil Rights Act of
			 1964 (42 U.S.C.
			 2000e–16(a)) applies; and
				(4)the term person has the
			 meaning given such term in section 701(a) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(a)).
			6.Effective
			 dateThis Act shall take
			 effect beginning 1 year after the date of the enactment of this Act.
		
